SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO 1-5491 Commission File Number ROWAN COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 75-0759420 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2800 Post Oak Boulevard, Suite 5450Houston, Texas 77056-6189 (Address of principal executive offices) (Zip Code) (713) 621-7800 Registrant's telephone number, including area code Inapplicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of shares of common stock, $0.125 par value, outstanding at October 31, 2010, was 126,218,022. Table of Contents ROWAN COMPANIES, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets – September 30, 2010, and December 31, 2009 1 Condensed Consolidated Statements of Income – Three and nine months ended September 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows – Nine months ended September 30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 33 SIGNATURES 35 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - Receivables, net - trade and other (Note 12) Inventories, net - at cost: Raw materials and supplies Work-in-progress Finished goods Prepaid expenses and other current assets Deferred tax assets - net Total current assets PROPERTY, PLANT AND EQUIPMENT - at cost: Drilling equipment Manufacturing plant and equipment Construction in progress Other property and equipment Property, plant and equipment - gross Less accumulated depreciation and amortization Property,plantand equipment - net Other assets TOTAL ASSETS $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 1 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (In thousands, except share amounts) (Unaudited) September 30, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt (Note 8) $ $ Accounts payable - trade Deferred revenues Billings in excess of costs and estimated profits on uncompleted contracts Accrued compensation and related employee costs Accrued income taxes Accrued interest Other current liabilities Total current liabilities Long-term debt - less current maturities Other liabilities Deferred income taxes - net Commitments and contingent liabilities (Notes 9 and 10) - - STOCKHOLDERS' EQUITY: Preferred stock, $1.00 par value, 5,000,000 shares authorized, issuable in series: Series A Junior Preferred Stock, 1,500,000 shares authorized, none issued - - Common stock, $0.125 par value, 150,000,000 shares authorized; 126,335,916 shares and 113,885,661 shares issued at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Cost of 142,066 and 52,342 treasury shares, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended Sept. 30, Nine Months Ended Sept. 30, REVENUES: Drilling services (Note 12) $ Manufacturing sales and services Total revenues COSTS AND EXPENSES: Drilling services (excluding items below) Manufacturing sales and services (excluding items below) Depreciation and amortization Selling, general and administrative Loss (gain) on disposals ofproperty and equipment ) Material charge - manufacturing inventories (Note 12) - - - Total costs and expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense ) Interest capitalized Interest income Other - net Total other income (expense) - net ) ) ) INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ PER SHARE AMOUNTS: Net income - basic $ Net income - diluted $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended Sept. 30, CASH PROVIDED BY OPERATIONS: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Deferred income taxes Material charge - manufacturing inventories - Stock-based compensation expense Provision for pension and postretirement benefits Contributions to pension plans ) ) Postretirement benefit claims paid ) ) Loss (gain) on disposals of property, plant and equipment ) Estimated net benefits from income tax claims - ) Changes in current assets and liabilities: Receivables - trade and other ) Inventories Prepaid expenses and other current assets ) ) Accounts payable ) ) Accrued income taxes ) ) Deferred revenues ) ) Billings in excess of costs and estimated profits on uncompleted contracts ) ) Other current liabilities ) ) Net changes in other noncurrent assets and liabilities ) ) Net cash provided by operations CASH USED IN INVESTING ACTIVITIES: Capital expenditures ) ) Net cash used in acquisition of SKDP ) - Proceeds from disposals of property, plant and equipment Net cash used in investing activities ) ) CASH PROVIDED BY FINANCING ACTIVITIES: Proceeds from borrowings, net of issue costs Repayments of borrowings ) ) Excess tax benefits from stock-based compensation ) ) Proceeds from stock option and convertible debenture plans and other Net cash provided by financing activities INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – General The condensed consolidated financial statements of Rowan Companies, Inc. (“Rowan” or the “Company”) included in this Form 10-Q have been prepared without audit in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules and regulations of the Securities and Exchange Commission.Certain information and notes have been condensed or omitted as permitted by those rules and regulations.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Rowan believes the accompanying unaudited condensed consolidated financial statements contain all adjustments, which are of a normal recurring nature unless otherwise noted, necessary for a fair statement of the results for the interim periods presented.Rowan’s results of operations and cash flows for the interim periods are not necessarily indicative of results to be expected for the full year.(See discussion under “Material Charge” in Note 12.) Note 2 – Acquisition of Skeie Drilling & Production ASA On July 1, 2010, the Company entered into a Share Purchase Agreement (the “Purchase Agreement”) with certain shareholders of Skeie Drilling & Production ASA (“SKDP”) and obtained irrevocable commitments from two other shareholders of SKDP (collectively, the “Sellers”) for the purchase of their shares, which constituted 48.8% of the outstanding ordinary shares of SKDP.Under the terms of the Purchase Agreement and irrevocable commitments, the Company agreed to issue 0.00574167 shares of Rowan common stock for each ordinary share of SKDP owned by the Sellers.In July 2010, the Company purchased an additional 1.5% of SKDP shares for cash in the open market. SKDP is a Norwegian entity that owns and manages the construction of three high-spec jack-up rigs, designated “N-Class,” designed and being built by Keppel FELS Ltd. in Singapore.The first rig, the Rowan Viking, was delivered in October 2010, and the second and third rigs (which are to be named the Rowan Stavanger and Rowan Norway) are expected to be delivered in January and June 2011, respectively.The Company’s obligations under the construction contracts are presented in Note 9. In August 2010, the Company issued common stock to certain shareholders of SKDP in private placements in exchange for their SKDP shares and, on August 24, 2010, commenced a tender offer for all remaining ordinary shares of SKDP on the same terms (the “Exchange Offer”).Through the transactions contemplated by the Purchase Agreement, the private placements and the Exchange Offer, the Company acquired approximately 96% of the outstanding SKDP shares. On September 30, 2010, the Company acquired the remaining SKDP shares in cash through a compulsory acquisition pursuant to the Norwegian Public Companies Act.The SKDP shares have since been delisted from the Norwegian OTC.The total consideration paid for all of the SKDP shares was approximately $13 million in cash and 11,724,818 shares of Rowan common stock. On September 16, 2010, the SKDP Board of Directors notified the bond trustee that, as part of a post-acquisition restructuring, SKDP intends to sell the Rowan Viking to a Rowan subsidiary organized in Gibraltar. Under the terms of the SKDP debt agreements, this transaction triggered a mandatory prepayment event of all indebtedness secured by the rig. (See Note 13, “Subsequent Events.”) 5 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The Company accounted for the acquisition of SKDP as an asset acquisition and allocated the total purchase price to individual assets acquired and liabilities assumed based on relative fair values with no recognition of goodwill.The net cash effect of the acquisition was a net cash inflow of $201.3 million, including $219.0 million of restricted cash, which was restricted under the indenture for the 12% SKDP First Priority Bonds.An analysis of the purchase price and the allocation to net assets acquired follows (in millions): Purchase price: Cash paid for SKDP stock $ Cash paid for SKDP bonds ($37.7 million par value) Transaction costs (including $6.9 million accrued and unpaid at September 30, 2010) Total paid or payable in cash Noncash issuance of 11,724,818 shares of Rowan common stock in exchange for SKDP shares Total purchase price $ Net assets acquired, as recorded: Unrestricted cash $ Restricted cash Construction in progress Other assets Total assets acquired 11.25% Second Priority Bonds 12.0% First Priority Bonds Accrued interest Other liabilities Total liabilities assumed Net assets acquired $ The debt assumed was recorded at estimated fair market value as of September 10, 2010, the date upon which the Company’s cumulative ownership interest in SKDP exceeded 50% (the “Acquisition Date”).Fair values of debt were estimated based on quoted market prices on the Acquisition Date.Shares of Rowan common stock issued were valued based on quoted market prices of Rowan stock on the actual dates of exchange.Results of operations of SKDP are included in the consolidated financial statements of the Company from the Acquisition Date and were not material. Note 3 – Segment Information Rowan has three principal operating segments – Drilling Services, Drilling Products and Systems, and Mining, Forestry and Steel Products.The largest of these is the Drilling Services segment, which provides onshore and offshore oil and gas contract drilling services on a daily-rate basis.The Drilling Products and Systems segment manufactures equipment and parts for the drilling industry featuring jack-up rigs, rig kits and related components and parts, mud pumps, drawworks, top drives, rotary tables, other rig equipment, variable-speed motors, drives and other electrical components.The Mining, Forestry and Steel Products segment manufactures large-wheeled mining and timber equipment and related parts, and carbon and alloy steel plate.The Drilling Products and Systems and 6 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Mining, Forestry and Steel Products segments operate under the Company’s wholly owned subsidiary, LeTourneau Technologies, Inc (“LeTourneau”). The following table presents certain financial information by operating segment for the three and nine months ended September 30, 2010 and 2009 (in millions): Three Months Nine Months Ended September 30, Ended September 30, Revenues: Drilling Services (Note 12) $ Manufacturing: Drilling Products and Systems Mining, Forestry and Steel Products Total manufacturing Eliminations ) Total revenues from external customers $ Income (loss) from operations: Drilling Services $ Manufacturing: Drilling Products and Systems (Note 12) ) Mining, Forestry and Steel Products Total manufacturing Eliminations ) Total income from operations $ Assets acquired in the acquisition of SKDP and related future operating results will be classified within the Drilling Services segment. Note 4 – Earnings Per Share A reconciliation of basic and diluted shares for the three and nine months ended September 30, 2010 and 2009 follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Average common shares outstanding - basic Effect of dilutive securities - stock-based compensation 74 54 Average shares for diluted calculations There were no adjustments to net income required for purposes of computing diluted earnings per share. 7 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The following table sets forth the share effects of securities excluded from the diluted calculations for the three and nine months ended September 30, 2010 and 2009, because they were antidilutive.Options and other potentially dilutive securities are antidilutive when the exercise or conversion price exceeds the average market price of the Company’s common stock during the period (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Employee and director stock options Stock appreciation rights 88 2 Shares issuable upon conversion of debentures - 35 - 35 Total potentially dilutive shares Note 5 – Pension and Other Postretirement Benefits Rowan sponsors defined benefit pension plans covering substantially all of its employees, and provides health care and life insurance benefits upon retirement for certain employees. Net periodic pension cost recognized for the three and nine months ended September 30, 2010 and 2009 included the following components (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Service cost $ Interest cost Expected return on plan assets ) Recognized actuarial loss Amortization of prior service cost ) Curtailment loss - 71 - 71 Total net pension cost $ Other postretirement benefit cost recognized for the three and nine months ended September 30, 2010 and 2009 included the following components (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Service cost $ Interest cost Recognized actuarial loss 98 Amortization of transition obligation Amortization of prior service cost ) Total other postretirement benefit cost $ During the nine months ended September 30, 2010, Rowan contributed $52.2 million to its pension and other postretirement benefit plans and expects to make additional contributions to such plans totaling approximately $8.4 million during the remainder of 2010. 8 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note 6 – Cash, Cash Equivalents and Restricted Cash Certain of Rowan’s debt securities are government-guaranteed through the Title XI program of the U.S. Department of Transportation’s Maritime Administration (“MARAD”).At the Company’s request, MARAD waived certain windstorm insurance coverage requirements under the loan agreements, for which the Company agreed to maintain a minimum cash balance, which is currently $25 million.Rowan remains subject to restrictions on the use of certain insurance proceeds should the Company experience future windstorm losses.Each of these security provisions will be released by MARAD should Rowan obtain windstorm coverage that satisfies the original terms of its debt agreements. Restricted cash consists of escrowed funds acquired in the acquisition of SKDP.Such funds were restricted under the indenture for the 12% SKDP First Priority Bonds. Note 7 – Construction Contracts in Process The following table summarizes the status of the Drilling Products and Systems segment’s long-term customer contracts in process.Payments, revenues and costs are cumulative from inception of the contract through the date indicated.Payments include those received for contracts in progress or not yet begun and completed contracts with outstanding collections (in thousands): September 30, December 31, Total contract value of long-term contracts in process or not yet begun $ $ Payments received Revenues recognized Costs recognized Payments received in excess of revenues recognized Billings in excess of costs and estimated profits on uncompleted contracts (included in current liabilities) $ $ Costs and estimated profits in excess of billings on uncompleted contracts (included in prepaid expenses and other current assets) $ $ During the three months ended September 30, 2010, Rowan recognized approximately $30.5 million of manufacturing revenues and $19.7 million of manufacturing costs related to long-term construction contracts on the percentage-of-completion basis, as compared to $22.8 million of revenues and $14.7 million of costs for the comparable period of 2009. During the nine months ended September 30, 2010, Rowan recognized approximately $74.2 million of manufacturing revenues and $49.0 million of manufacturing costs on the percentage-of-completion basis, as compared to $73.4 million of revenues and $50.2 million of costs for the comparable period of 2009. 9 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note 8 – Long-Term Debt Long-term debt consisted of the following (dollars in thousands): September 30, December 31, 6.15% Title XI note payable, due July 2010, secured by the Gorilla V $ - $ 6.94% Title XI note payable, due July 2010, secured by the Gorilla V - 5.88% Title XI note payable, due March 2012, secured by the Gorilla VI 11.25% SKDP Second Priority Bonds, due 2013, secured by the Viking, Stavanger, and Norway (par value of $224,551) - 2.80% Title XI note payable, due October 2013, secured by the Gorilla VII 12.0% SKDP First Priority Bonds, due May 2017, secured by the Viking (par value of $225,000) - 5.0% Senior Notes, due September 2017, net of discount (5.1% effective rate) - 4.33% Title XI note payable, due May 2019, secured by the Scooter Yeargain 7.875% Senior Notes, due August 2019, net of discount (8.0% effective rate) 3.525% Title XI note payable, due May 2020, secured by the Bob Keller 3.158% Title XI note payable, due July 2021, secured by the Bob Palmer Total long-term debt Less: Current maturities ) ) Long-term debt, excluding current maturities $ $ In connection with the acquisition of SKDP, the Company assumed first and second lien bonds of SKDP with a par value of approximately $225 million and $267 million, respectively, as of the Acquisition Date.The first and second lien bonds were revalued and recognized at fair value aggregating $250 million and $279 million, respectively (see Note 2). Subsequent to the Acquisition Date, through September 30, 2010, the Company purchased second lien SKDP bonds with a par value of $42.7 million in the open market ($44.3 million recorded value) and recognized a net loss on debt extinguishment in the amount of $0.6 million during the third quarter of 2010.Such amount is included in other income and expense on the Condensed Consolidated Statement of Income. As previously reported, on September 16, 2010, the SKDP Board of Directors notified the bond trustee that, as part of the post-acquisition restructuring of SKDP by the Company, SKDP intends to sell the Rowan Viking to a Rowan subsidiary organized in Gibraltar. This transaction triggered a mandatory prepayment event of all indebtedness secured by the rig. Certain of the first lien bondholders are objecting to the transaction but the Company believes its position is correct.(See Note 13, “Subsequent Events.”) Maturities over the remainder of 2010 and the next five years, including the SKDP bonds discussed above, are $498.5 million in 2010, $52.2 million in 2011, $45.0 million in 2012, $37.9 million in 2013, $22.5 million in 2014 and $22.5 million in 2015. On August 30, 2010, Rowan issued $400 million aggregate principal amount of 5.0% Senior Notes due 2017 (the “5% Senior Notes”), in an SEC registered offering at a price to the public of 99.504% of the principal amount.After deduction for underwriters’ discount and offering expenses, the Company received net proceeds of approximately $395 million from the sale of these notes, and the Company expects to use those net proceeds for general corporate purposes.The 5% Senior Notes will mature on September 1, 2017.Interest on the 5% Senior Notes is payable semi-annually on March 1 and September 1 of each year, beginning March 1, 2011, to the holders of record on the immediately preceding February 15 or August 15, respectively. 10 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The Senior Notes are general unsecured, senior obligations. Accordingly, they rank: • senior in right of payment to all of the Company’s subordinated indebtedness, if any; • pari passu in right of payment with any of the Company’s existing and future unsecured indebtedness that is not by its terms subordinated to the Senior Notes, including any indebtedness under the Company’s senior revolving credit facility (other than letter of credit reimbursement obligations that are secured by cash deposits); • effectively junior to the Company’s existing and future secured indebtedness (including indebtedness under its secured notes issued pursuant to the MARAD Title XI program to finance several offshore drilling rigs), in each case, to the extent of the value of the Company’s assets constituting collateral securing that indebtedness; and • effectively junior to all existing and future indebtedness and other liabilities of the Company’s subsidiaries (other than indebtedness and liabilities owed to the Company). The Company may, at its option, redeem any or all of the Senior Notes at any time for an amount equal to 100% of the principal amount to be redeemed plus a make-whole premium and accrued and unpaid interest to the redemption date.The Company may purchase Senior Notes in the open market, or otherwise, at any time without restriction under the indenture.The Company is not required to make mandatory redemption or sinking fund payments with respect to the 5% Senior Notes. The indenture governing the 5% Senior Notes contains covenants that, among other things, limit the ability of the Company to (a) create liens that secure debt, (b) engage in sale and leaseback transactions and (c) merge or consolidate with another company. On September 16, 2010, the Company terminated its $155 million revolving credit facility agreement dated June 23, 2008, and entered into a new credit agreement with a group of banks (the “2010 Credit Agreement”) under which the Company may borrow up to $250 million on a revolving basis through September 16, 2014, and up to $350 million on a term basis through September 16, 2015.Term advances are limited to repayments of debt assumed in the SKDP acquisition and must be drawn by July 31, 2011.Interest and commitment fees payable under the 2010 Credit Agreement are based in part on the Company’s then current credit ratings.The annual commitment fee is currently .45% of the unused commitment.Advances would currently bear interest at Libor plus 2.375% per annum.There were no amounts drawn under the 2010 Credit Agreement at September 30, 2010.The 2010 Credit Agreement limits total consolidated indebtedness and contains events of default, the occurrence of which may trigger an acceleration of amounts outstanding under the agreement. 11 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note 9 – Commitments The following table presents the status of all of the Company’s rigs under construction as of September 30, 2010.Amounts include capitalized interest (in millions): Expected or actual delivery date Total estimated project costs Total costs incurred through September 30, 2010 Projected costs for the remainder of 2010 Projected costs in 2011 Projected costs in 2012 Total future costs EXL #2 Sep-10 $ $ $
